01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 19-578
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   AUDREY ADELINE NOLAND-JAMES,         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Assault with a Dangerous Weapon

15 Date of Detention Hearing:     December 6, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant is charged by Complaint with attempting to do bodily harm by

22 intentionally assaulting another person with a dangerous weapon, that is, a flammable liquid.



     DETENTION ORDER
     PAGE -1
01 Defendant has not yet been interviewed by Pretrial Services. There are some competency

02 concerns. Defendant does not oppose entry of an order of detention, but plans to investigate

03 possible release options that would reasonably address any risk of danger or risk of

04 nonappearance.

05         2.      Defendant poses a risk of nonappearance based on unknown or unverified

06 background information, a pending criminal matter and a possible history of mental health

07 problems and substance use. Defendant poses a risk of danger based on the nature and

08 circumstances of the offense.

09         3.      There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
01       DATED this 6th day of December, 2019.

02

03                                               A
                                                 Mary Alice Theiler
04                                               United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
